Citation Nr: 1116060	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-38 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with hiatel hernia.     

2.  Entitlement to service connection for irritable bowel syndrome (IBS) with spastic colon and constipation.

3.  Entitlement to service connection for degenerative disc disease, cervical spine.

4.  Entitlement to service connection for numbness and tingling of the bilateral upper extremities as secondary to degenerative disc disease, cervical spine.

5.  Entitlement to service connection for degenerative disc disease, thoracic spine.

6.  Entitlement to service connection for degenerative joint disease, left shoulder.

7.  Entitlement to service connection for degenerative joint disease, right shoulder.

8.  Entitlement to service connection for torn biceps, right arm as secondary to degenerative joint disease, right shoulder.

9.  Entitlement to a higher initial rating for anxiety disorder and dysthymic disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to August 1978, and from October 1980 to December 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 and April 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in January 2009 and May 2009; statements of the case were issued in September 2009 and November 2009; and substantive appeals were received in October 2009 and December 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The record includes a 2006 communication from an attorney requesting VA records in connection with various possible claims, including Social Security disability benefits.  Subsequently, at a June 2009 VA examination the Veteran reported that was receiving social security disability benefits.  VA has a duty to obtain Social Security Administration (SSA) records when they may be relevant and VA has actual notice that the Veteran is receiving SSA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  It does not appear that SSA disability records have been requested and remedial action is necessary in that regard before the Board may proceed with appellate review.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2)(2010).

The Veteran underwent gastrointestinal examination in June 2009.  The Board believes clarification of the examination findings.  In one part of the report, the examiner remarks that post-service treatment records show irritable bowel syndrome and indicate that it is possibly related to anxiety and dysthymia, but there is no clear medical link associating the disabilities.  However, later in the report it appears that the examiner finds that there is no irritable bowel syndrome.  The examiner also appears to report that the Veteran does not have GERD.  In another part of the report, the examiner seems to indicate that a problem associated with the diagnosis of recurrent abdominal pain was GERD with hiatal hernia.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding 
SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

2.  The Veteran should furnish the claims file to the examiner who conducted the June 2009 gastrointestinal examination and request further review and clarification.  The examiner should be requested to respond to the following:

     a)  Does the Veteran have a current medical diagnosis of IBS?  

     b)  If so, is it at least as likely as not (a 50% or higher degree of probability) that the IBS:
           (1) was manifested during service or is otherwise causally related to service?
          (2) is proximately due to or caused by the service-connected anxiety disorder and dysthymic disorder?
          (3) has been aggravated by the service-connected anxiety disorder and dysthymic disorder?

     c)  Does the Veteran have a current medical diagnosis of GERD and/or hiatal hernia?  

     d)  If so, is it at least as likely as not (a 50% or higher degree of probability) that the GERD and/or hiatal hernia
           (1) was manifested during service or is otherwise causally related to service?
          (2) is proximately due to or caused by the service-connected anxiety disorder and dysthymic disorder?
          (3) has been aggravated by the service-connected anxiety disorder and dysthymic disorder?

A rationale should be furnished for all opinions offered. 

If the June 2009 VA examiner is no longer available, then the Veteran should be scheduled for an  appropriate VA examination (to include review of the claims file) for the purpose of obtaining responses to the above-posed questions.  

3.  After completion of the above, the RO should review the expanded record and determine if the benefits sought on appeal can be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case addressing all issues on appeal and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.           

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

